Citation Nr: 1142832	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  09-06 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of service connection for a dental disability (previously characterized as gum and teeth disease) for purposes of outpatient treatment only, including as due to herbicide exposure.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a skin disability, to include dyshidrotic eczema of both feet, including as due to herbicide exposure.

4.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension, including as due to PTSD.

5.  Whether new and material evidence has been received to reopen a claim of service connection for any abnormality of the reproductive system, including as due to herbicide exposure.
6.  Whether new and material evidence has been received to reopen a claim of service connection for benign prostatic hypertrophy, including as due to herbicide exposure.

7.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression.

8.  Entitlement to service connection for dental disability for purposes of outpatient treatment only, including as due to herbicide exposure.

9.  Entitlement to service connection for a skin disability, to include dyshidrotic eczema of both feet, including as due to herbicide exposure.

10.  Entitlement to service connection for a back disability.

11.  Entitlement to service connection for benign prostatic hypertrophy, including as due to herbicide exposure.

12.  Entitlement to service connection for a disability characterized by memory loss, including as due to herbicide exposure.

13.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to February 1973, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted, in pertinent part, the Veteran's claim of entitlement to service connection for bilateral hearing loss and assigned a zero percent rating effective May 3, 2006.  In addition to granting service connection for bilateral hearing loss, the April 2007 rating decision denied the Veteran's claims of entitlement to service connection for a back disability and for memory loss, and determined that new and material evidence had not been received to reopen the Veteran's previously denied claims of entitlement to service connection for PTSD, a dental disability, a skin disability, hypertension, and for any abnormality of the reproductive system.  This matter also arises from an appeal of an October 2007 rating decision in which the RO declined to reopen the Veteran's previously denied claim of entitlement to service connection for benign prostatic hypertrophy.  

A Travel Board hearing was held at the RO in November 2010 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.  The Veteran testified that the RO had improperly developed his claim regarding a dental disability to include gum disease.  He clarified that he had never experienced gum disease, and was not seeking VA benefits for gum disease.  Rather, he was seeking VA benefits for a dental disability related to in-service cavities and dental fillings which had fallen out of his mouth after his service separation.  Thus, the issue regarding the Veteran's dental disability has been recharacterized, as captioned above.

With respect to the claim of entitlement to service connection for PTSD, The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence in this case indicates that the Veteran has been diagnosed as having depression.  Thus, the claim has been broadened to include psychiatric disabilities other than PTSD, as captioned above.

As is explained below in greater detail, new and material evidence has been received to reopen the Veteran's previously denied service connection claims for PTSD, benign prostatic hypertrophy, a dental disability, and for a skin disability.  The issues of entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, a skin disability, hypertension, any abnormality of the reproductive system, a back disability, benign prostatic hypertrophy, and for a disability characterized by memory loss, and the issue of entitlement to an initial compensable rating for bilateral hearing loss are all addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's original claims file was lost and has been rebuilt.  A January 2004 rating decision shows that the claims for service connection for PTSD, benign prostatic hypertrophy, a skin disability, and a dental disability were originally denied in a July 1999 rating decision.  In a February 2002 rating decision, the RO declined to reopen the claims.  The January 2004 rating decision again declined to reopen the Veteran's claims.  The July 1999, February 2002, and January 2004 rating decisions became final because the Veteran did not initiate an appeal of any of the decisions within the year after he was notified of the decisions.

2.  Evidence received since the January 2004 rating decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claims for service connection for PTSD, benign prostatic hypertrophy, a skin disability, and a dental disability.

3.  The Veteran's initial claim for service connection for a dental disability was received at the RO more than one year after his separation from service. 

4.  The Veteran does not have a dental disability resulting from combat wounds or service trauma. 

5.  The Veteran's current claimed dental disability, dental caries, is not subject to service-connected compensation. 

6.  The Veteran's current dental disability is not aggravating any of his service-connected disabilities, nor any other medical condition for which he is receiving treatment. 

7.  The Veteran is not rated 100 percent disabled as a result of service-connected disabilities and has not participated in a rehabilitation program under 38 U.S.C.A. Chapter 31. 


CONCLUSIONS OF LAW

1.  The July 1999, February 2002, and January 2004 rating decisions that denied the claims for service connection for PTSD, benign prostatic hypertrophy, a skin disability, and a dental disability are final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen the claims for service connection for PTSD, benign prostatic hypertrophy, a skin disability, and a dental disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).

3.  The criteria for service connection for a dental disability, for purposes of outpatient treatment only, including as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 1721, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.304, 3.304, 3.307, 3.309, 3.381, 4.150, 17.161 (2011). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran contends that new and material evidence has been submitted to reopen his previously denied claims of service connection for PTSD, benign prostatic hypertrophy, a skin disability, and a dental disability.  

The Veteran's original claims file was lost and has been rebuilt.  A January 2004 rating decision shows that the claims for service connection for PTSD, benign prostatic hypertrophy, a skin disability, and a dental disability were originally denied in a July 1999 rating decision.  In a February 2002 rating decision, the RO declined to reopen the claims.  In a January 2004, the RO again declined to reopen the Veteran's claims, with the exception of benign prostatic hypertrophy, which the RO did not address.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the July 1999, February 2002, and January 2004 rating decisions became final because the Veteran did not initiate an appeal of any of the decisions within the year after he was notified of the decisions.

The Veteran filed this application to reopen his claims in May 2006.  

The claims may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.   In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, his post-service treatment records, and the Veteran's own statements.  With respect to the Veteran's claim of entitlement to service connection for PTSD, the RO found that the Veteran did not have a confirmed diagnosis of PTSD and his reported in-service stressors had not been corroborated.  With respect to his remaining claims, the RO determined that there was no probative evidence demonstrating that he had benign prostatic hypertrophy, a skin disability, or a dental disability related to his active service.  Accordingly, the claims were denied.

Evidence received since the January 2004 rating decision includes the Veteran's lay statements, VA and private treatment records, and his November 2010 Board hearing testimony.

In support of his application to reopen his claim for service connection for PTSD, the Veteran submitted copies of service personnel records showing that he was awarded the Army Commendation Medal in July 1971 while in the Republic of Vietnam.  The citation for this medal stated that it was awarded "[f]or meritorious service in connection with military operations against a hostile force."  The Veteran's DA Form 20 shows that he participated in Vietnam Counteroffensive Phase VII, Consolidation I and II, and Vietnam Cease-Fire campaigns during active service.  

A review of the Veteran's private treatment records from Dr. Belle Almojera, date-stamped as received by the RO in December 2006, shows that the Veteran complained of and was treated for PTSD by this physician beginning in 2000-2001.  The Veteran's complaints included panic attacks "on and off," "weird dreams about his war experience in Vietnam," difficulty sleeping, and nightmares.  He also reported having several encounters with the Vietcong and coming under attack several times while he was in Vietnam.

In a March 2007 memorandum to the file, RO personnel concluded that the information provided by the Veteran concerning his alleged in-service stressors was insufficient to attempt corroboration through the Joint Services Records Research Center (JSRRC).

In statements on his April 2008 notice of disagreement, the Veteran contended that he had been exposed to Agent Orange and had served in combat in Vietnam.  

A review of the Veteran's outpatient treatment records from the Jacksonville, Florida, Vet Center, date-stamped as received by the RO in August 2008, shows that, in December 2006, the Veteran's complaints included being exposed to Agent Orange during active service, a skin condition, and swelling over the back.  The Veteran reported serving in Vietnam between August 1970 and April 1972.  While assigned to the 567th Transportation Company in Long Binh, Vietnam, the Veteran stated that he worked as a driver and security handling Agent Orange.  He also stated that his unit came under enemy attacks while he was on perimeter duty.  Mental status examination of the Veteran showed full orientation, appropriate speech, and he was calm and sober.  The assessment included PTSD which was "deferred."  In April 2007, it was noted that the Veteran needed dental work.

A review of the Veteran's DD Form 214 which was date-stamped as received by the RO in September 2008 shows that he was in Vietnam from August 22, 1970, until April 2, 1972.  His medals included the Vietnam Service Medal, the Vietnam Campaign Medal, and the Army Commendation Medal.  His military occupational specialty (MOS) was stock clerk.

The Veteran testified at his November 2010 Board hearing that, while on active service in Vietnam, his unit came under fire from enemy snipers.  He also testified that he was unable to remember any specific event(s) which had caused him to experience PTSD but his overall experience in Vietnam had contributed to or caused his PTSD.  He testified further that, although he had never experienced gum disease, he had gotten cavities during active service.  He also testified that, although he had received dental fillings during active service, they all had fallen out of his mouth.  He finally testified that he experienced peeling skin on his feet and toenail fungus.  He attributed his current skin disability of the feet to wearing wet boots constantly during active service.  

With respect to the Veteran's claim of entitlement to service connection for PTSD, the Board concludes that the Veteran's detailed statements regarding his in-service stressors at his November 2010 hearing before the Board constitute evidence that is new and material, as his statements suggest that he experienced fear of hostile military activity, consistent with 38 C.F.R. § 3.304(f)(3) (2011), and this information was not of record at the time of the last final decision on this issue.  In addition, the record reflects that the Veteran has been diagnosed with depression.  Although the clinical records do not relate his depression, or any other psychiatric disorder to his active service, the new diagnosis of depression is sufficient to reopen the claim, as it was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Accordingly, the claim for service connection for an acquired psychiatric disorder is reopened.  

With respect to the remaining claims, the Board finds that all of the newly submitted evidence is suggestive that the Veteran currently experiences a skin disability, benign prostatic hypertrophy, and a dental disability which could be attributed to active service.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since January 2004 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to unestablished facts necessary to substantiate the claims of service connection for a skin disability, benign prostatic hypertrophy, and a dental disability and raises a reasonable possibility of substantiating them.  Because new and material evidence has been received, the Board finds that the previously denied claims of service connection for a skin disability, benign prostatic hypertrophy, and a dental disability are reopened.

With respect to the claims to reopen, the Board finds that VA has satisfied substantially the duties to notify and assist as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with these issues given the favorable nature of the Board's decision with regard to reopening the previously denied claims.

As the Board has determined that new and material evidence with respect to these claims has been received, it is necessary to consider whether the appellant would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the Board concludes that additional development is necessary prior to further disposition of the claims of entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, benign prostatic hypertrophy, and a skin disability.  Accordingly, these claims will be remanded, and the Board will not evaluate the merits of these claims at this time.  

With respect to the claim of entitlement to service connection for a dental disability, however, the Board concludes that a decision on the merits of that claim can be made at this time.  In the April 2007 rating decision on appeal, the RO's denial included a decision on the merits.  The statement of the case also provided the Veteran with the laws and regulations pertaining to consideration of the claim on the merits.  Additionally, the discussion in the rating decision and statement of the case considered the Veteran's claim on the merits.  Also, the Veteran has provided arguments addressing his claim on the merits.  The Board therefore finds, given that the RO addressed the merits of the claim and the Veteran had adequate notice of the applicable regulations, he would not be prejudiced by the Board's review of the merits of the claim at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

The Veteran contends that his current dental disability is related to active service.  As noted above, he testified in November 2010 that, although he has never experienced gum disease, his in-service cavities and dental fillings have caused him problems since service.  He also testified that his in-service dental fillings had fallen out after his service separation and caused him to experience dental disability.  He testified further that his in-service herbicide exposure while on active service in Vietnam contributed to or caused him to experience a dental disability after service.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Further, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  See Sanders  v. Nicholson, 487 F.3d 881, 889 (2007).  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id.; see also Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008).

Actual knowledge may be established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate his or her claim.  Id. at 48 (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  

Because a finding of prejudice is warranted only if an error affects the essential fairness of the adjudication, consideration should also be given to whether the post-adjudicatory notice and opportunity to develop the case that was provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim served to render any pre-adjudicatory VCAA notice errors non-prejudicial.  Id. at 46.

With respect to the Veteran's reopened claim for service connection for a dental disability, notice was provided to the Veteran in September and December 2006, prior to the initial adjudication of his claim in the currently appealed rating decision issued in April 2007.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was provided with the Dingess elements of VCAA notice with respect to the claim in the September and December 2006 correspondence.  Furthermore, the Veteran was told it was his responsibility to support the claim with appropriate evidence and he was provided with the text of the relevant regulations relating to VA's duty to notice and assist.

The claim subsequently was readjudicated after providing the Veteran with an opportunity to respond to the notice.  Any timing deficiency was thereby cured.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (holding timing deficiencies in VCAA notice are cured by readjudication in a supplemental statement of the case).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

In next addressing whether VA satisfied its duty to assist the Veteran with respect to his claim, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A.  The Board acknowledges in this regard that the Veteran's claims file was lost at some point prior to January 2004 and had to be rebuilt.  The Veteran's available service treatment records also are in the claims file.  

Additionally, VA treatment records are in the claims folder.  VA only is required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  He has not identified any other treatment records aside from those that are already of record.  Thus, VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also McLendon, at 83.

The Veteran was not provided with an examination with respect to his claim for service connection for a dental disability.  However, his service treatment records do not show that he sustained dental trauma in service, nor has the Veteran so contended.  As there is no evidence of dental trauma in service, and no evidence that the Veteran has been diagnosed with a dental disability consistent with exposure to herbicide agents, the facts of this case do not meet the criteria to warrant a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2011).

In sum, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Law & Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  A dental disability is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

Under 38 U.S.C.A. § 1712 outpatient dental services and treatment, and related dental supplies, may be furnished for a dental condition or disability when certain enumerated conditions are met.  See also 38 C.F.R. § 17.161 (2011), outlining the classes under which a Veteran may be authorized for outpatient dental treatment.  A claim for service connection also is considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Service connection may be awarded for missing teeth due to dental trauma or bone loss in service.  The law and regulations also provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are considered non-disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161 (emphasis added); see also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  The term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's active service.  See 38 C.F.R. § 3.306(b)(1) (2011); VAOGCPREC 5-97.

Dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes (DC's) 9900-9916.

To establish entitlement to service connection for a tooth, the Veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to in- service trauma is that a Veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment. 38 C.F.R. § 17.161(c).  Mere dental treatment or cracking a tooth while eating is not sufficient to establish eligibility for treatment.  Similarly, broken bridgework due to injury is not dental trauma because it must be the injury of a natural tooth.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis

The Board finds that service connection for a dental disability, for purposes of outpatient treatment only, including as due to herbicide exposure, is not warranted.  The Veteran does not contend, and the evidence does not show, that he had any missing teeth or experienced any dental trauma during active service.  He contends instead that he experienced cavities and had several dental fillings during service which later fell out of his mouth following service separation and caused him to experience post-service dental disability.  He also contends that in-service herbicide exposure contributed to or caused his current dental disability.  

The Veteran's service treatment records show that his dental condition was "acceptable" at his enlistment physical examination in February 1970.  The Veteran denied all relevant pre-service dental history.  The Veteran's dental treatment records show that he received several dental fillings during active service at teeth # 2, 3, 18, and 20 in January 1973.  The initial dental filling for tooth # 18 was removed later in January 1973 and refilled with a different amalgam.  At the Veteran's separation physical examination in December 1972, no complaints were noted and no remarks were noted on the dental evaluation.  As noted above, the Veteran's Vet Center treatment records show that he needed dental work in April 2007.  

The Board acknowledges the Veteran's assertions and hearing testimony that his current dental disability (which he characterized as in-service problems with cavities and dental fillings which fell out after his service separation) is related to active service, including as due to in-service herbicide exposure.  The Veteran essentially has contended that in-service herbicide exposure while in Vietnam contributed to or caused him to experience cavities and problems with dental fillings which fell out after his service separation, although his lay statements and Board hearing testimony are not a model of clarity with respect to his assertions regarding a contended causal relationship between in-service herbicide exposure and a dental disability.  

The Veteran's DD Form 214 confirms that he was in Vietnam between August 1970 and April 1972; thus, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309; see also Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  The Veteran's in-service dental treatment records show no complaints or treatment for a dental disability at any time while he was in Vietnam, however.  As noted, it appears that he first was treated for dental problems in January 1973, approximately 1 month prior to his service separation and 9 months after he left Vietnam.  He has not been diagnosed with a dental disability consistent with exposure to herbicide agents.  Because a dental disability is not among the diseases for which service connection is available on a presumptive basis due to herbicide exposure, the Board finds that service connection for a dental disability as due to in-service herbicide exposure is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

In examining whether the Veteran is entitled to service connection for treatment purposes only, the record reflects that the Veteran was discharged from service in February 1973 and did not file a claim for service connection for a dental disability until many years later.  As the Veteran's claims file has been rebuilt, it is not clear when his initial claim for service connection for a dental disability was received.  However, a final decision on his initial claim was rendered in 1999.  His current claim was received in May 2006; outside of the time period required for a claim for treatment purposes only.  Because the Veteran did not file a claim for service connection for a dental disability within one year of his separation from service, or within one year of April 5, 1983, his claim is not timely, and he is not entitled to service connection for treatment purposes under Class II.  38 C.F.R. § 17.161(f).  

The Veteran also does not quality for treatment under Classes IIA, IIB, and IIC, as he does not have any dental disability stemming from combat wounds or service trauma, and he was not a prisoner of war.  The Board acknowledges that the Veteran received several in-service dental fillings in January 1973, approximately 1 month prior to his separation from service; however, as the Veteran himself has testified, it appears that these fillings were due to in-service cavities and not due to any missing teeth incurred during service.  Receiving several dental fillings during service does not constitute "service trauma" for purposes of determining entitlement to service connection for a dental disability for purposes of outpatient treatment only, however.  See 38 C.F.R. § 3.306(b)(1) (2011); VAOGCPREC 5-97.  More importantly, the Vet Center physician who noted in April 2007 that the Veteran needed dental work did not relate any of his alleged post-service dental problems (which may have prompted the need for dental work) to active service or any incident of service.  

The Veteran also is not eligible for treatment under Class III, as there is no evidence demonstrating (nor has the Veteran alleged) that his dental problems have had any direct and material negative effect on any of his service-connected disabilities. Similarly, treatment is not warranted under either Class IV or V, as at no time during the pendency of the appeal was the Veteran receiving VA disability compensation benefits at a 100 percent level, nor did he participate in a rehabilitation program under 38 U.S.C. Chapter 31.

There is no evidence of record showing that the Veteran's dental problems are complicating a medical condition being treated under 38 U.S.C. Chapter 17 (i.e. the chapter governing access to, and provision of, VA health care) nor has the Veteran made any such allegation.  Consequently, he is not eligible for treatment under Class VI.

The competent evidence (the Veteran's service treatment records and post-service VA and private treatment records) also does not show that the Veteran experiences any of the dental disabilities listed in 38 C.F.R. § 4.150 for which service connection is available for purposes of VA outpatient treatment only.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2011).  He further has not identified or submitted any competent evidence, to include a medical nexus, which relates any current dental problems to active service.  Thus, the Board finds that service connection for a dental disability, for purposes of outpatient treatment only, including as due to herbicide exposure, is not warranted.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for PTSD is reopened; to this extent only, the appeal is granted.

As new and material evidence has been received, the previously denied claim of service connection for benign prostatic hypertrophy, is reopened; to this extent only, the appeal is granted.

As new and material evidence has been received, the previously denied claim of service connection for a skin disability, to include dyshidrotic eczema of both feet, including as due to herbicide exposure, is reopened; to this extent only, the appeal is granted.

As new and material evidence has been received, the previously denied claim of service connection for a dental disability for purposes of outpatient treatment only, including as due to herbicide exposure, is reopened.

Entitlement to service connection for a dental disability for purposes of outpatient treatment only, including as due to herbicide exposure, is denied.


REMAND

The Board has found that new and material evidence has been submitted to reopen the Veteran's previously denied claims of service connection for PTSD, benign prostatic hypertrophy, and a skin disability.  Because the reopened claims of service connection are being remanded to the RO/AMC for additional development, the Board finds that appropriate VCAA notice also should be provided to the Veteran on these claims.

The Veteran contends that he incurred a back disability, PTSD, benign prostatic hypertrophy, a skin disability, and a disability characterized by memory loss during active service.  He also contends that he incurred benign prostatic hypertrophy, a skin disability, and a disability characterized by memory loss as a result of his in-service herbicide exposure while on active service in Vietnam.  To date, the Veteran has not been scheduled for VA examinations which address the contended causal relationships between any of these disabilities and active service.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for VA examinations to determine the current nature and etiology of these disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the Veteran's higher initial rating claim for bilateral hearing loss, the Board notes that the Veteran testified at his November 2010 hearing that his service-connected bilateral hearing loss had worsened since his most recent VA examination.  A review of the claims file shows that the Veteran's most recent VA examination for bilateral hearing loss occurred in April 2007.  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination, the Board finds that, on remand, the Veteran should be scheduled for VA examination which addresses the current nature and severity of his service-connected bilateral hearing loss, including detailed information regarding the impact of the Veteran's bilateral hearing loss on his daily functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

With respect to the Veteran's requests to reopen his previously denied service connection claims for hypertension and for any abnormality of the reproductive system, as noted in the Introduction, the RO denied the Veteran's requests to reopen these claims in the currently appealed April 2007 rating decision.  The Veteran submitted a signed VA Form 21-4138 date-stamped as received by the RO on April 21, 2008, in which he disagreed with the RO's denial of these claims.  To date, however, the RO has not issued a Statement of the Case (SOC) to the Veteran and his service representative on these claims.  Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, on remand, the RO/AMC should issue an SOC on the Veteran's requests to reopen his previously denied service connection claims for hypertension and for any abnormality of the reproductive system.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board observes in this regard that the Veteran testified at his November 2010 hearing that he had been treated by several private physicians for his claimed disabilities.  He also testified that he recently had been treated for his service-connected bilateral hearing loss by VA.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case to the Veteran and his service representative on the issues of whether new and material evidence has been received to reopen previously denied claims of service connection for hypertension, including as due to PTSD, and for any abnormality of the reproductive system, including as due to herbicide exposure.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  These issues should be returned to the Board only if the Veteran perfects a timely appeal.

2.  Provide the Veteran with appropriate VCAA notice on his reopened claims of service connection for PTSD, benign prostatic hypertrophy, and a skin disability, including as due to herbicide exposure.  A copy of this notice letter should be included in the claims file.

3.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a back disability, PTSD, an acquired psychiatric disability other than PTSD, to include depression, benign prostatic hypertrophy, a skin disability, a disability characterized by memory loss, and/or for bilateral hearing loss since his service separation.  In addition, ask the Veteran to provide all copies of his Army National Guard (ANG) records that may be in his possession.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

4.  Obtain all VA treatment records which have not been obtained already, including records dated since the late 1990s, when the Veteran filed his initial claims for service connection.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

5.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  Ask the Veteran to provide a separate signed release for all records available from Dr. Hussein and from Dr. Alwadi.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

6.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his back disability.  The claims file and a copy of this remand must be provided to the examiner for review, and the report of examination must note that the claims file was reviewed in conjunction with conducting the examination.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder (initial injury sustained as a result of jumping out of a truck in Vietnam), the examiner is asked to opine whether the Veteran experiences any current disability in the thoracolumbar and/or cervical spine and, if so, whether such disability is at least as likely as not (i.e., a 50 percent or greater probability) related to active service or any incident of service.  

The examiner must address the Veteran's report of injury and associated symptoms during his period of active service and after his separation from service in determining whether his current disabilities are related to active service, despite that complaints of back pain may not be documented in his service records.  The Veteran is competent to report sustaining injuries in service and the continuity of symptomatology dating from the injuries, as this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  

A complete rationale, with citation to relevant medical findings, must be provided for all opinions expressed.

7.  Schedule the Veteran for an examination to determine the nature and etiology of his PTSD.  The claims file and a copy of this remand must be provided to the examiner for review.  The Veteran should be asked to provide a complete medical history, if possible.  

The examiner should specifically offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any psychiatric disorder demonstrated during the pendency of the appeal, to include, but not limited to PTSD and depression, is related to the Veteran's military service, including specifically to the reported in-service stressors or the general fear of living in a hostile environment in Vietnam.  

If the examiner determines that a psychiatric disorder did not have its initial clinical onset during the Veteran's active service, the examiner should provide an opinion addressing whether a disability developed within one year of his discharge from service.  

In providing the requested opinions, the examiner must acknowledge and discuss lay evidence of a continuity of symptomatology.  

The rationale for all opinions, with citation to relevant medical findings, must be provided.


8.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his benign prostatic hypertrophy.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that benign prostatic hypertrophy, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether the Veteran's acknowledged in-service herbicide exposure while in Vietnam caused or aggravated (permanently worsened) his benign prostatic hypertrophy, if diagnosed.  

A complete rationale, with citation to relevant medical findings, must be provided for all opinions expressed.

9.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his skin disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a skin disability, to include dyshidrotic eczema of both feet and the welts on his back, as shown in the photograph the Veteran submitted at his November 2010 hearing before the Board, are related to active service or any incident of service.  The examiner also is asked to opine whether the Veteran's acknowledged in-service herbicide exposure while in Vietnam caused or aggravated (permanently worsened) his skin disability.  

A complete rationale, with citation to relevant medical findings, must be provided for all opinions expressed.

10.  Schedule the Veteran for an examination to determine the nature and etiology of a disability characterized by memory loss.  The claims file and a copy of this remand must be provided to the examiner for review.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to identify any disability characterized by memory loss experienced by the Veteran.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability characterized by memory loss, if diagnosed, is related to active service.  The examiner is asked to opine further whether this disability involves any symptomatology separate and distinct from other diagnosed psychiatric disabilities, to include PTSD and any acquired psychiatric disability other than PTSD, to include depression; if so, such distinct manifestations of a disability characterized by memory loss should be identified.  The examiner finally is asked to opine whether the Veteran's acknowledged in-service herbicide exposure while in Vietnam caused or aggravated (permanently worsened) a disability characterized by memory loss, if diagnosed.  

A complete rationale, with citation to relevant medical findings, must be provided for any opinion expressed.

11.  Schedule the Veteran for updated examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The VA examiner must provide detailed information regarding the impact of the Veteran's service-connected bilateral hearing loss on his daily functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

12.  The Veteran should be given adequate notice of the requested examinations, which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to an examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

13.  Readjudicate the Veteran's claims.  In adjudicating the Veteran's claim of entitlement to service connection for PTSD, the AMC should specifically consider the provisions of 38 C.F.R. § 3.304(f)(3) (2011).  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


